Citation Nr: 1020330	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a restrictive airway 
disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The appeal was remanded for additional 
development in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2009.  In 
the opinion, the examiner referenced to July 2009 pulmonary 
function tests (PFTs) but these tests are not associated with 
the claims file.  Without these results, the Board cannot 
render an opinion on the adequacy of the VA examination.  
Clarification is also required as to the nature of his 
current disability.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination 
is inadequate, the Board must remand the case.  A medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (emphasis added).  Remand is required so that the PFT 
results can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The July 7, 2009, and July 24, 2009, 
pulmonary function tests (PFTs) upon 
which the July 2009 VA examination 
opinion was based must be associated 
with the claims file.

2. The RO must refer the Veteran's 
claims file to the examiner who 
performed the July 2009 pulmonary 
examination, or another appropriately 
qualified specialist, to obtain an 
addendum opinion as to the issue of 
entitlement to service connection for a 
restrictive airway disorder. After 
reviewing the claims file, the examiner 
must provide an opinion as to whether 
the Veteran's current diagnosis is at 
least as likely as not etiologically 
related to active military service.  
The opinion should discuss the multiple 
findings following many pulmonary 
function tests following the Veteran's 
discharge from service in June 1999.  
The rationale for any opinion must be 
provided, and must specifically comment 
in response to this question:  Is it at 
least as likely as not that the 
Veteran's current pulmonary diagnosis 
had its onset during service or is in 
any other way causally related to his 
active?

If the examiner determines that an 
examination is necessary to form a 
nexus opinion, one must be conducted. 
All pertinent symptomatology and 
findings must be reported in detail. 
Any indicated diagnostic tests and 
studies must be accomplished. Again, 
the claims file must be made available 
to and reviewed by the examiner, and 
the report prepared must be typed.

3. The addendum report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in 
any manner, the RO must implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

